Case 1:18-cv-11940-RGS Document 47 Filed 11/01/18 Page 1 of 2
         Case 1:18-cv-11940-RGS Document 47 Filed 11/01/18 Page 2 of 2



                                      Certificate of Service

       I, Michael J. Licker, counsel for the Plaintiff, do hereby certify that a true and accurate
copy of the foregoing document, which was filed via the Court’s ECF system on November 1,
2018, will be sent electronically by the ECF system to the registered participants as identified on
the Notice of Electronic Filing (NEF) and that paper copies will be sent to those indicated as
non-registered participants.


                                                     /s/ Michael J. Licker
                                                     Michael J. Licker




                                               -5-
